Citation Nr: 1203428	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1977, and from January 1979 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim. 

The Veteran contends that the symptoms of his currently diagnosed multiple sclerosis began to manifest during active service.  Specifically, he has stated that multiple sclerosis is the same problem he had during service.  He asserts, through his representative, that some of his documented in-service complaints may have been early symptoms of multiple sclerosis.

The Veteran's representative has stated that the National Multiple Sclerosis Society has listed the symptoms of multiple sclerosis, including fatigue, numbness, walking balance coordination, bladder dysfunction, bowel dysfunction, vision problems, dizziness, sexual dysfunction, pain, cognitive dysfunction, emotional changes, and spasticity.

The Board notes that the service treatment and personnel records reveal that the Veteran was discharged from active service due to pes planovalgus deformity, bilateral feet, chronic plantar fasciitis, and left knee chondromalacia.  Further, the service treatment records show that the Veteran reported a history of cramps in his legs on reports of medical history completed in April 1986 and June 1989.  He also had complaints of voiding difficulty during service.  In April 1983, he complained of burning while urinating and was assessed with gonococcal urethritis.  In August 1986, the Veteran sought treatment because he was not completely able to void and he had pain during urination.  Upon physical examination, the assessment was of urinary tract infection.  Additionally, the Veteran sought treatment for vision problems during service.  In December 1981, he complained of diplopia and reported that sometimes he can barely see at night.  After an examination, the assessment was of emmetrope with mild convergence insufficiency causing diplopia and doubt tapeto retinal degeneration.  During a June 1986 eye consultation, the Veteran was assessed with uncorrected "MA" each eye, and questionable convergence insufficiency.

A VA outpatient treatment report from December 1991 noted the Veteran complaining of numbness and tingling in his hands with some weakness.  An EMG in January 1992 was negative for carpal tunnel syndrome.

VA treatment reports show that the Veteran was diagnosed with multiple sclerosis in August 2007 after undergoing magnetic resonance imaging (MRI) of the brain and cervical spine, and a lumbar puncture.  The Board notes that prior to being diagnosed with multiple sclerosis, the Veteran complained to treatment providers of pain and weakness in his extremities.  In February 2006, he stated that he had been falling 2 to 3 times per week, for years.  The Veteran indicated that his left knee would give out and he would drag his left leg and fall.  His physician indicated that X-ray and MRI of the left leg did not show significant pathology to account for these falls.  Also, in March 2007, the Veteran reported a history of muscle pain and weakness which had been progressive over the prior 3 years.  He stated that symptoms began with a knee that would give way and cause him to fall, but at that time he described pain in all the muscles of both legs and his left arm.

The Board notes that the Veteran has not been provided a pertinent VA examination during the current appeal.  In light of the above, the Board finds that a VA brain and spinal cord examination should be provided to determine whether the Veteran's currently diagnosed multiple sclerosis is possibly related to active service, including the symptoms that were noted therein.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Due to the nature of MS and the 7 year presumptive period, the Veteran should be asked to identify any treatment providers who treated him for symptoms he now believes may have been due to MS during the period from October 1989 to October 1996.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him during the period from October 1989 to October 1996 for symptoms he now believes may have been due to multiple sclerosis.  After securing the necessary release, the RO/AMC should request records which are not duplicates of those already contained in the claims file.

2.  After the above has been completed to the extent possible, the RO/AMC should schedule the Veteran for a VA brain and spinal cord examination to obtain an opinion as to the possible relationship between the Veteran's current multiple sclerosis and service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis arose during service or is otherwise related to the Veteran's military service, including the various complaints that were noted therein.  If not, the examiner should indicate whether the evidence reflects symptoms of multiple sclerosis manifested within 7 years following the Veteran's discharge from service in October 1989.  In rendering the opinion, the examiner should discuss the December 1991 VA treatment record noting complaints of numbness and tingling in the upper extremities with weakness and the subsequent EMG in January 1992 that was negative for carpal tunnel syndrome.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

